DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on December 23rd 2021 has been entered. Claims 1, 3 – 10, 12 – 16 and 18 - 20 have been amended. Claims 1 – 20 are currently pending.

Response to Arguments
35 U.S.C. §102
3.	Applicant's arguments, see Remarks pp. 7 -9, filed December 23rd 2021, with
respect to the rejections of claims 1-20 under 35 U.S.C. §102 have been fully
considered but they are not persuasive.
In regards to claim 1 applicant argues that the Gattani reference does not teach “assigning, to each of a plurality of worker nodes, a respective partition of the data model based on the plurality of dimensions" as claimed. For example, Gattani does not provide a teaching in which "a respective partition of the data model" is assigned to a worker node "based on the plurality of dimensions.” Applicant further argues the examination has been done in a piecemeal fashion and thus the office action does not point to specific teaching of the Gattani reference that reads on the aforementioned 
Examiner respectfully disagrees and submits that applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.


Claim Rejection – 35 U.S.C. §102

4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would
be the same under either status.
	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gattani et al., (United States Patent Publication Number 20120130940) hereinafter Gattani.
Regarding claim 1 Gattani teaches a method (Figs. 7 a – c exemplary methods [0021]) comprising: determining (determine [0098]) a plurality of dimensions (a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) for evaluating a hypercube (hypercube [0077]) see multidimensional data structure [0035] on a data model; (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g assigning, (providing [0157]) to each of a plurality of workers nodes, (worker nodes [0157]) a respective partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions; (a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) traversing, in parallel, (parallel processing by nodes [0037])  by each of the plurality of workers nodes, (worker nodes [0157]) the respective partitions (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g to generate a respective virtual record  for each of the respective partitions; (one or more time windows [0140]) providing, by the plurality of workers, (worker nodes [0157]) the virtual records (tuples [0036]) to each aggregator of a plurality of aggregators; (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) evaluating, (determine the best candidate attribute for cube dimensions [0098]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112])  the hypercube (hypercube [0077]) see multidimensional data structure [0035] based on the respective virtual records; (implicated tuples [0036]) generating, (generating [0140]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112])   a respective hash value (CubeSelector 510 uses a hash function to map the timestamp of the event to one of P values, [0117]) see also (CTG uses a hash function to map the tuple into one of P buckets 0,1 ... , P-1. [0119]) for each respective virtual record; (implicated tuples [0036]) and storing, (a tuple is hashed into one of P buckets [0135]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112])   the virtual records (tuples [0036]) based on the  hash values (hash value of the tuple [0135]) 
Regarding claim 2 Gattani teaches the method of claim 1.
Gattani further teaches comprising: determining a plurality of tables (CTG tables [0119])  of the data model, (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g wherein the plurality of tables (CTG tables [0119]) see Figs. 6a – 6g   comprise values (values found in the three columns,: Tuple, AggregateValue and Count  [0119]) for the plurality of dimensions (a specified set of dimension
attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033])

Regarding claim 3 Gattani teaches the method of claim 2.
Gattani further teaches wherein traversing, in parallel, (parallel processing by nodes [0037]) by each of the plurality of worker node, (worker nodes [0157]) the respective partitions (one or more time windows [0140])  of the data model  (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g to generate (generating [0140]) the respective virtual record (implicated tuples [0036]) for each of the respective partitions (one or more time windows [0140]) comprises extracting, (extracts [0109]) by a worker node, (worker node [0146]) of the plurality of worker nodes (worker nodes [0157]) the values (extracts an instance of a value attribute [0109]) for the plurality of dimensions (specified time window (between 10 a.m. and 11 
Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) from one or more tables of the plurality of tables (CTG tables [0119]) in the respective partition (one or more time windows [0140]) assigned (providing [0157]) to the worker (to the worker node [0157])

Regarding claim 4 Gattani teaches the method of claim 1.
Gattani further teaches wherein determining the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) for evaluating (determine the best candidate
attributes for cube dimensions. [0098]) the hypercube (hypercube [0077]) see multidimensional data structure [0035] comprises determining one or more expressions to be evaluated (Query: How many people posted about product P
]) over one or more dimensions (Time Window: 10 am to 11 am today [0055]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer,
and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033])

Regarding claim 5 Gattani teaches the method of claim 4.
Gattani further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (worker nodes [0157]) a respective partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g  based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) comprises: dividing, (dividing time in units of the delta window [0113]) based on the one or more expressions, (EXAMPLE 1: SELECT COUNT (EventId) [0058] FROM event E WHERE t.product=”P” [0059]) AND t.timestamp>=10 am AND t.timestam<= values (tuples with the same interval [0113]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension
attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) into a plurality of partitions; (The CubeTupleGenerators 520 buffer all tuples with the same Interval, [0113]) and assigning (providing [0157]) a respective partition of the plurality of partitions (For each interval I, a CTC slate receives P events , one from each CTG slate. [0120]) to each of the plurality of worker nodes  (to the worker node [0157])

Regarding claim 6 Gattani teaches the method of claim 1.
Gattani further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (to the worker node [0157]) the respective partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g  based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased comprises: determining a quantity of values (COUNT of events [0128]) for each dimension (and t.timestamp >="10 am" AND t. timestamp<" 11 am" [0128]) of the plurality of dimensions, (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) dividing (Suppose T is a current timestamp. Interval I may then be defined as follows: I=floor(T/D), where D is the delta window ( e.g., 1 minute). [0113]) the quantity of values (COUNT of events [0128]) into a plurality of partitions, (For each interval I, a CTC slate receives P events , one from each CTG slate. [0120]) and assigning (providing [0157])  a respective partition of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (to the worker node [0157])

Regarding claim 7 Gattani teaches the method of claim 1.
Gattani further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (to the worker node [0157]) the respective partition (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) of the data model (analytics platform framework  such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in
Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) comprises: determining one or more timestamps (Timestamp, for example, based on time published or time received. [0052]) associated with values (set of events whose timestamps fall within the specified time window. [0053]) of the plurality of dimensions, dividing the values of the plurality of dimensions into a plurality of partitions, (specified time window between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) and assigning (providing [0157]) a respective partition of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (to the worker node [0157])

Regarding claim 8 Gattani teaches  a method (Figs. 7 a – c exemplary methods [0021]) comprising: determining a plurality of dimensions (between 10 a.m.
 for evaluating (determine the best candidate attributes for cube dimensions. [0098]) a hypercube (hypercube [0077]) see multidimensional data structure [0035] on a data model; (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g assigning, (providing [0157]) to each of a plurality of worker nodes, (to the worker node [0157]) a respective partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions; (a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) traversing, in parallel, (parallel processing by nodes [0037]) by each of the plurality of worker nodes, (worker nodes [0157]) the respective partitions (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g to generate a respective virtual record (implicated tuples [0036]) for each of the respective partition; (one or more time windows [0140]) and providing, by the plurality of worker nodes, (worker nodes [0157]) the virtual records  (tuples [0036]) to each a plurality of aggregators (Fig. 5 

Regarding claim 9 Gattani teaches the method of claim 8,
Gattani further teaches comprising: evaluating, (calculate [0025]) by the plurality of aggregators, (Fig. 5 (CubeSelector510) and 3 types of updaters
(CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) the hypercube (hypercube [0077]) see multidimensional data structure [0035] based on the virtual records; (implicated tuples [0036]) generating, (generate [0035]) by the plurality of aggregators, (Fig. 5 (CubeSelector510) and 3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) a respective hash value (CubeSelector 510 uses a hash function to map the timestamp of the event to one of P values, [0117]) (CTG uses a hash function to map the tuple into one of P buckets 0,1 ... , P-1. [0119])  for each respective virtual record; (implicated tuples [0036]) and storing, by the plurality of aggregators, (Thus, the CubeTupleUpdater receives an event E1 for a single tuple,
extracts an instance of a value attribute and applies the aggregation function to add the instance to its store [0109]) the virtual records (implicated tuples [0036]) based on the hash values (For each tuple, the CTG uses a hash function to map

Regarding claim 10 Gattani teaches the method of claim 9,
Gattani further teaches wherein storing, by the plurality of aggregators, (The CTG also stores the Interval I of the first event it received during this Delta Window.
When the CTG receives a new event E1, it computes its Interval J. If J=I, the CTG enumerates the tuples of E1 and updates its table accordingly. [0118])  the virtual records (tuples [0036]) based on the  hash values (For each tuple, the CTG uses a hash function to map the tuple into one of P buckets 0,1 ... , P-1. For each bucket
in 1, ... P-1, the CTGcreates and emits to stream Y an event E2 whose key is the bucket number, and whose value is the set of rows in its table whose tuple maps to that bucket number. The value also indicates the Interval I. [0119]) comprises a consistent hashing strategy (For the purposes of a leaderboard query the hash function is applied only to the ordinary dimensions of each tuple [0135]) storing (a tuple is hashed into one of P buckets [0135]) by the plurality of aggregators (Cubeselector510) and 3 types of updaters  (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) based on a consistent hashing strategy, (hash function [0117]) such as “consistent hashing strategy” the virtual records (tuples [0135]) based on the hash values(hash value  [0135])

Regarding claim 11 Gattani teaches the method of claim 8.
 further comprising: determining a plurality of tables (CTG tables [0119]) of the data model, (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g wherein the plurality of tables (CTG tables [0119]) comprise values for the plurality of dimensions (The value also indicates the Interval I. Once the CTG has sent out all P events, it empties its tables and stores J as the new
Interval value. [0119])

Regarding claim 12 Gattani teaches the method of claim 11.
Gattani further teaches wherein traversing, in parallel, (parallel processing by nodes [0037])  by each of the plurality of worker nodes, (worker nodes [0157]) the respective partitions (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g to generate (generate [0035]) the respective virtual record (implicated tuples [0036]) for each of the respective partitions (one or more time windows [0140]) comprises extracting, by a worker node (worker node [0146]) of the plurality of worker nodes (worker nodes [0157]) the values (extract a set of related attribute value pairs including for one or more dimension attributes and one or more value attributes. [0036]) for the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension
 from one or more tablesof the plurality of tables  (CTG tables [0119]) in the respective partition (one or more time windows [0140]) assigned to the worker (processing node [0146] such as “worker node”)

Regarding claim 13 Gattani teaches the method of claim 9.
Gattani further teaches wherein determining (determine [0098]) the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension
attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) for evaluating (calculate [0025]) the hypercube (hypercube [0077]) see multidimensional data structure [0035] comprises determining one or more expressions (Query: How many people posted about product P between 10 am and 11 am today? [0055]) to be evaluated (calculated [0025]) over one or more dimensions (Time Window: 10 am to 11 am today [0055]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension


Regarding claim 14 Gattani teaches the method of claim 13.
Gattani further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (worker nodes [0157]) the respective partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer,
and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) comprises: dividing, (dividing time in units of the delta window [0113]) based on the one or more expressions, (Query: How many people posted about product P
between 10 am and 11 am today? [0055]) values (tuples with the same interval [0113]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to
 into a plurality of partitions; (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) see also the buffering of tuples with the same time interval [0113] and assigning a respective partition (Interval I may then be defined as follows: I=floor(T/D), where Dis the delta
window ( e.g., 1 minute). [0113])  of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (and then dispatch
them to the CubeTupleCollectors 530. [0113]) such as worker nodes [0157]

Regarding claim 15 Gattani teaches  a method (Figs. 7 a – c exemplary methods [0021]) comprising: receiving, by each aggregator (Fig. 5 the CubeTupleCollectors 530,
[0112]) of a plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types ofupdaters
(CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) a respective virtual record; (tuples dispatched to the CubeTupleCollectors from the CubeTupleGenerators [0113]) evaluating, (determine the best candidate
attributes for cube dimensions. [0098])  by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types ofupdaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) a hypercube (hypercube [0077]) see multidimensional data structure [0035] based on the  virtual records; (implicated tuples [0036]) generating, (generating [0140]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types ofupdaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) a respective hash value (hash value  [0135]) for each respective virtual record; (of the tuple [0135]) and storing, (a tuple is hashed into one of P buckets [0135]) by the plurality of aggregators, (Cubeselector510) and 3 types of updaters  (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) the virtual records (tuples [0135]) based on the hash values (hash value  [0135]) 

Regarding claim 16 Gattani teaches the method of claim 15.
Gattani further teaches further comprising: determining a plurality of dimensions (determine the best candidate attributes for cube dimensions. [0098])  for evaluating the hypercube (hypercube [0077]) see multidimensional data structure [0035] on a data model; (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g assigning, (providing [0157]) to each of a plurality of worker nodes, (to the worker node [0157]) a respective partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions; (specified time window (between 10 a.m.
  traversing, in parallel, (parallel processing by the nodes [0037]) by each of the plurality of workers, (worker nodes [0157]) the respective partitions (one or more time windows [0140]) of the data model  (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g to generate a respective virtual record (implicated tuples [0036]) for each of the respective partitions; (one or more time windows [0140]) and providing, (providing [0157])  by the plurality of worker nodes, (worker nodes [0157]) the virtual records (tuples [0036]) to the plurality of aggregators (Fig. 5 3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540).

Regarding claim 17 Gattani teaches the method of claim 16.
Gattani further teaches further comprising: determining a plurality of tables (CTG tables [0119]) of the data model, (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g wherein the plurality of tables (CTG tables [0119]) comprise values (values found in the three columns,: Tuple, AggregateValue and Count  [0119]) for the plurality of dimensions (a specified set of dimension attributes (related 

Regarding claim 18 Gattani teaches the method of claim 17.
Gattani further teaches wherein traversing, in parallel, (parallel processing by nodes [0037]) by each of the plurality of worker nodes, (worker nodes [0157]) the respective partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g to generate (generate [0035]) the respective virtual record (implicated tuples [0036]) for each of the respective partitions (one or more time windows [0140]) comprises extracting, (extracts [0109]) by a worker node, (worker node [0146]) the values (extracts an instance of a value attribute [0109]) for the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) from one or more tables of the plurality of tables (CTG tables [0119]) in the respective partition (one or more time windows [0140]) assigned (providing [0157]) to the worker node (to the worker node [0157])
Regarding claim 19 Gattani teaches the method of claim 16.
Gattani further teaches wherein determining the plurality of dimensions (determine the best candidate attribute for cube dimensions [0098]) for evaluating the hypercube (hypercube [0077]) see multidimensional data structure [0035] comprises determining one or more expressions to be evaluated (Query: How many people posted about product P between 10 am and 11 am today? [0055]) over one or more dimensions (Time Window: 10 am to 11 am today [0055]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033])

Regarding claim 20 Gattani teaches the method of claim 19.
Gattani further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (worker nodes [0157]) a respective partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product comprises: dividing, (dividing time in units of the delta window [0113]) based on the one or more expressions, (Query: How many people posted about product P
between 10 am and 11 am today? [0055]) values (tuples with the same interval [0113]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to
product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) into a plurality of partitions; (The CubeTupleGenerators 520 buffer all tuples with the same Interval, [0113]) and assigning a respective partition (Interval I may then be defined as follows: I=floor(T/D), where Dis the delta window ( e.g., 1 minute). [0113]) of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (and then dispatch them to the CubeTupleCollectors 530. [0113]) such as worker nodes [0157].
Conclusion

6. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

7. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have

 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/Kweku Halm/
Examiner
Art Unit 2166
01/15/20222
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166